25 F.3d 823
ACF INDUSTRIES, INC.;  General American TransportationCorporation;  General Electric Railcar Services Corporation,Pullman Leasing Company;  Railbox Company;  Railgon Company;Trailer Train Company;  Union Tank Car Company, Plaintiffs-Appellants,v.DEPARTMENT OF REVENUE OF the STATE OF OREGON, Richard A.Munn, in his capacity as Director of theDepartment of Revenue of the State ofOregon, Defendants-Appellees.
No. 90-35402.
United States Court of Appeals,Ninth Circuit.
June 1, 1994.

On Remand from the United States Supreme Court.
Before:  JAMES R. BROWNING, CANBY, and TROTT, Circuit Judges.


1
The judgment of this court, 961 F.2d 813, has been reversed.  Therefore, this case is ordered remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in Department of Revenue of Oregon v. ACF Industries, Inc., et al., --- U.S. ----, 114 S. Ct. 843, 127 L. Ed. 2d 165 (1994).